United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.P., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDING SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1826
Issued: December 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 3, 2015 appellant, through counsel, filed a timely appeal from an April 27,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he has a
respiratory condition causally related to factors of his federal employment.
On appeal appellant, through counsel, contends that OWCP’s decision is contrary to fact
and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 12, 2013 appellant, then a 62-year-old retired air conditioning
operator/mechanic, filed an occupational disease claim (Form CA-2) alleging that as a result of
working in an area with asbestos for 20 years with no mask or protection, he suffered from
asbestosis.
In an April 1, 2013 radiology report, Dr. Brigid M. Poe, a Board-certified radiologist,
found blunted left lateral costophrenic angle which she suspected was most likely a function of
pleural thickening, and two nodular densities in the left upper lobe. She recommended a
computerized tomography (CT) scan of the chest with contrast. The CT scan was performed on
April 5, 2013 by Dr. Vjekoslav Jeras, a Board-certified radiologist. Dr. Jeras found “calcified
pleural plaques along bilateral hemidiaphragms as well as lateral chest walls, consistent with
prior asbestos exposure.” He also found “subtle four millimeter hypodensity subcapsular
location, left lobe of liver, too small to characterize, suggesting small hepatic cyst.”
By letter dated September 24, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim and listed documentation that he must submit, including
medical evidence, to support his claim. Appellant submitted responses to questions detailing his
work experience with asbestos.
In a November 19, 2013 decision, OWCP denied appellant’s claim, finding that he had
not established fact of injury. It noted that the evidence of record did not support that the work
conditions occurred as described, and also noted that appellant did not submit any medical
evidence containing a medical diagnosis in connection with the injury or events.
On November 21, 2013 appellant, through counsel, requested a telephone hearing before
OWCP’s Branch of Hearings and Review.
In an October 29, 2013 report, Dr. Charles Koepke, a Board-certified internist, reviewed
appellant’s abdominal CT chest scan of April 2013 and noted that there were several areas of
calcified pleural plaque, but no discrete nodules. He listed appellant’s diagnoses as chronic
asbestosis, personal history of prostate cancer, and chronic rhinitis.
By decision dated March 21, 2014, an OWCP hearing representative noted that he
conducted a preliminary review of the evidence and found that further development was
necessary. He noted that OWCP should forward the claimant’s factual statement to the
employing establishment to request comments and to provide a full explanation with regard to
appellant’s asbestos exposure. Following the response, the hearing representative directed
OWCP to make findings of fact as to whether appellant established that the alleged exposure
occurred at the time, place, and in the manner alleged, and if so, should move forward with
evaluating the medical evidence, and then issue a de novo decision.
On April 7, 2014 OWCP requested that the employing establishment provide further
information regarding appellant’s exposure to asbestosis at work. A May 7, 2014 OWCP
telephone memoranda related that the employing establishment had archived appellant’s records

2

since he last worked in 1999. The employing establishment was attempting to retrieve
appellant’s records, but requested a 30-day extension to do so. It provided no further response.
In a July 16, 2014 decision, OWCP determined that appellant had established that the
employment factor occurred and that a medical condition had been diagnosed, but that his claim
was denied because he failed to establish a causal relationship between the accepted employment
factors and the diagnosed medical condition.
On July 21, 2014 appellant, through counsel, requested a telephonic hearing before the
Branch of Hearings and Review.
At a hearing dated February 9, 2015, appellant testified as to his employment history and
exposure to asbestos. He noted that he worked for the employing establishment from June 1978
through October 1999 where he was exposed to asbestos in the federal building. Appellant
alleged that the asbestos was sprayed all over the walls and beams, and that when he changed a
filter, the asbestos would fly all over the place. He testified that he began to experience a
problem with his lungs in March or April 2013. Appellant’s counsel argued that the October 29,
2013 report of Dr. Koepke was sufficient to meet appellant’s burden of proof.
By decision dated April 27, 2015, the hearing representative affirmed the July 16, 2014
OWCP decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184, 188 (2007).

5

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

3

Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
Appellant established that he was exposed to asbestos during the course of his federal
employment and that he suffered from asbestosis. The Board finds, however, that appellant
failed to establish a causal relationship between his asbestosis condition and his work exposure.
None of the physicians of record provided a rationalized opinion establishing a causal
relationship between the accepted factors of his federal employment and his medical diagnosis.
Appellant submitted diagnostic studies, specifically a radiology report by Dr. Poe and a CT scan
from Dr. Jeras. Dr. Poe found blunted left lateral costophrenic angle which she suspected was
most likely a function of pleural thickening and two nodular densities in the left upper lobe.
Dr. Jeras found calcified pleural plaques along bilateral hemidiaphragms as well as lateral chest
walls, consistent with prior asbestos exposure. However, these studies are of limited probative
value as they do not address appellant’s work exposure to asbestos, nor do they discuss any
causal relationship.7 Similarly, although Dr. Koepke diagnosed asbestosis, he does not address
appellant’s employment history nor give any opinion on causal relationship. As such, his
opinion also is insufficient to establish causal relationship.8
On appeal, appellant’s counsel argues that the decision is contrary to fact and law.
However, as noted above, the medical evidence does not establish that appellant’s diagnosed
condition of asbestosis was causally related to the accepted employment exposure. The reports
from appellant’s physicians failed to provide sufficient medical rationale based on a complete
factual background explaining the reason why his diagnosed condition was caused or aggravated
by the accepted employment exposure.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that the condition was caused by his employment is sufficient to
establish causal relationship.9 As appellant did not establish that his medical condition was
causally related to the accepted factor of his employment, he did not meet his burden of proof.
6

I.J., 59 ECAB 408 (2008); supra note 3.

7

G.M., Docket No. 14-2057 (issued May 12, 2015).

8

Id.

9

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he has a respiratory condition
causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 27, 2015 is affirmed.
Issued: December 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

